DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statements
The information disclosure statements (IDSs) submitted on July 27, 2020 comply with 37 CFR 1.97 and thus have been considered by the Examiner.
Foreign Priority
The present application is a U.S. National Stage filing of PCT Application No. PCT/AU2017/000018, filed on January 28, 2017, which claims priority to Australian Patent Application No. 2016900279, filed on January 29, 2016. See MPEP 213. However, a Certified Copy of the Foreign Priority Application (already in English) has not been filed with the Office yet. See MPEP 213, 214, 2304.01(c), 35 U.S.C. 119(a)-(d), 37 CFR 1.55, 41.154(b) & 41.202(e). Thus, the effective filing date shall remain July 27, 2020, and the foreign priority date of January 29, 2016 will only be accorded when the above Certified Copy is filed with the Office.
Non-Final Office Action
This Office Action responds to the filing of the application on July 27, 2020. The Drawing & Specification objections and the claim rejections are further stated below.
Drawings
The drawings are objected to because of the following informalities: 
In FIG. 1, the lines connecting reference characters 110, 106, 116, 112, 114, 108, 102 & 108 to their respective objects are very faint and hard-to-see and hence, they should be darkened-in or made bolder and clearer to see. Moreover, the objects in light dotted-lines such as the objects pointed to by reference characters 102, 108 and 112 are also very faint and hard-to-see and hence should be darkened-in or made bolder and clearer to see.
In FIG. 3, reference character 368 is shown but the number 368 is not mentioned at all in the entirety of the Specification, in particular paragraph [0218], where it should be. Thus, either reference character 368 should be removed from FIG. 5, or a brief description of it should be added to paragraph [0218] of the Specification without introducing any new matter.
In FIGS. 5A-5B, reference characters 520 & 522 are shown but the numbers 520 & 522 are not mentioned once in the entirety of the Specification. Also, although a description of “518” is mentioned later on in para. [0291] (as “DTC (518)”), 518 does not appear to be a DTC (Digital Transaction Card) and appears to be pointing to a box labeled “Java Box API”. Thus, either reference characters 518, 520 & 522 should be removed from FIGS. 5A-5B, or the numbers 518, 520 & 522 should be briefly described in (likely somewhere within pages 53-57, paras. [0232][0248] of) the Specification without introducing any new matter. 
In FIG. 6C, the lines connecting all the reference characters 606, 616, 638, 636, 628, 626, 612, 624, 632, 622, 630, 640, 634 & 614 to their respective objects are very faint and hard-to-see and hence, they should be darkened-in or made bolder and clearer to see.
In FIG. 7A, the lines connecting all the reference characters 700, 702, 704, 710, 708, 716, 722, 714, 718, 712, 720, 734, 730, 738, 732, 724, 706 & 726 to their respective objects are very faint and hard-to-see and hence, they should be darkened-in or made bolder and clearer to see (e.g., making more dashes in the dash-line pattern or making the dashes darker/bolder).
In FIG. 7B, the lines connecting the reference characters 738, 708, 716, 722, 714, 718, 720, 734, 730 & 728 to their respective objects are very faint and hard-to-see and hence, they should be darkened-in or made bolder and clearer to see (e.g., making more dashes in the dash-line pattern or making the dashes darker/bolder).
In FIGS. 8A-8D, the lines connecting the reference characters 807, 810, 808, 818, 808, 815, 812, 814, 820, 806, 830, 822, 824, 826, 828 & 838 are very faint and hard-to-see and hence, they should be darkened-in or made bolder and clearer to see (e.g., making more dashes in the dash-line pattern or making the dashes darker/bolder), like the lines connection reference characters 902 and 800 to their respective objects, or the lines shown in FIGS. 8E-8F.
In FIGS. 8A-8F, the phrase “external contact plate[s] (804)” is mentioned repeatedly in the Specification (see, e.g., paras. [0250] & [0270]-[0282]), but a reference character for “804” does not appear in any of FIGS. 8A-8F. Thus, either a reference character 804 should be added to FIGS. 8A-8F, or these recitations of “(804)” in the Specification should be removed.
In FIGS. 8A-8F, there appears to be two reference characters labeled “808” pointing to different objects, so one of the reference characters should likely be labeled differently.
Appropriate correction is required. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, Applicants will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
On page 2, para. [0006], top line, the “a” between “as” and “proof” should be removed.
On page 7, para. [0024], fourth to fifth lines down, “use Mastercard account” and “use Visa account” should be “use a Mastercard account” and “use a Visa account”.
On page 7, para. [0027], sixth line down, “cards PAN” should be “card’s PAN”.
On page 8, para. [0031], second line down, “types of” should be “type of”.
On page 8, para. [0032], third line down, “transaction” should be “transactions”.
On page 11, para. [0047], third line down, “operable” should be “operable to”.
On page 16, para. [0070], in the line labeled “(c)”, “One- Time” should be “One-Time” (e.g., close the extra gap between the hyphen and the “T” in “Time”).
On page 19, para. [0077], second to last line, “unique ID’s” and “alphanumeric ID’s” should be “unique IDs” and “alphanumeric IDs” (e.g., change all “ID’s” to “IDs”). 
On page 23, para. [0099], third line down, it is uncertain if there should be a right quotation mark (”) next to the word linkable, or if the word linkable should be enclosed within quotes, e.g., “linkable”. Appropriate correction is required.
On page 33, para. [0132], third line up from the bottom, “PIN’s” should be “PINs”.
On page 34, para. [0138], last line, “ID’s” should be “IDs”.
On page 37, para. [0152], second to last line, “unable changes” appears to should be “enable changes” because “unable changes” is confusingly worded and should be verified.
On page 44, para. [0189], top line, “same” should be “the same”.
On page 49, para. [0216], third line down, “verified (48)” should be “verified (348)”.
On page 50, para. [0218], reference character 368 is shown in FIG. 3 but is not mentioned at all in the entirety of the Specification, but should be mentioned somewhere here without introducing any new matter, or reference character 368 should be removed from FIG. 3, as discussed above for the Drawings.
On page 55, para. [0240], fourth line down, “install same” should be “install the same”.
On pages 53-57, paras. [0232]-[0248], numbers 520 & 522 are not mentioned, nor are they mentioned in the rest of the Specification, even though reference characters 520 & 522 are shown in FIG. 5A-5B. Also, although a description of “518” is mentioned later on in para. [0291] (as “DTC (518)”), 518 does not appear to be a DTC (Digital Transaction Card) and appears to be pointing to a box labeled “Java Box API”. Thus, a description of the numbers 518, 520 & 522 should be added here without introducing any new matter, or reference characters 518, 520 & 522 should be removed from FIGS. 5A-5B, as discussed above for the Drawings.
On page 57 & 62-66, paras. [0250] & [0270]-[0282], the phrase “external contact plate[s] (804)” is mentioned but no reference character 804 is shown in FIGS. 8A-8F. Thus, either all instances of “(804)” should be removed from these paragraphs, or a reference character 804 should be added to FIGS. 8A-8F, as discussed above for the Drawings.
On page 58, para. [0253], ninth line down, “primary “status should be “primary” status.
On page 58, para. [0254], second line down, “(702)” should be “(602)”.
On page 59, para. [0256], eleventh line down, “terminal a” should be “terminal in a”.
On page 60, para. [0260], fourth line down, “(640) includes” should be (640) include” and sixth line down, “maybe used” should be “may be used”.
On page 60, para. [0262], fifth line down and last line of the paragraph, “Figure 7C” is mentioned but there is no Figure 7C. Was “Figure 7B” or another figure intended to be recited? Also last line, “device (800)” should be “device (700)”.
On page 61, para. [0265], sixth line down, “device (612)” should be “device (712)”.
On page 62, para. [0270], top three lines, “an EMV device (800)” is repeated twice in the phrase beginning “between an EMV device (800)…” but it is uncertain if this is deliberate. If not, the extra mention of “an EMV device (800)” should be removed for clarity.
On page 62, para. [0273], third line down, “I/O (816)” should be “I/O (815)” to be consistent with the reference character 815 shown in FIGS. 8A-8F.
On page 64, para. [0277], second to last line, “device (900)” should be “device (800)”.
On page 65, para. [0279], second line, “MCU (902)” should be “MCU (802)”.
On page 70, para. [0291], all instances of “DTC (518)” should be “DTC (418)”, mainly because the context of this paragraph and surrounding paragraphs discusses DTCs 414, 416, 418 & 422, and in FIGS. 5A-5B, reference character 518 points to a box labeled “Java Card API”, which is discussed above for both the Specification and the Drawings.
Appropriate correction is required.
Examiner Suggestions
Examiner suggests for the below noted claim limitations to be amended for improvement to the claim’s form and provide better consistency
As to claim 1, the limitation “Digital transaction apparatus” is confusing because although in some countries in may be acceptable to also use “apparatus” as a plural version of the same word “apparatus”, it is uncertain if plural or at least one digital transaction apparatus is meant here because claim 20 recites “A digital transaction apparatus”. Thus, if Applicants meant to recite the singular form of (and just one) apparatus, “Digital transaction apparatus” should be amended to recite “A digital transaction apparatus” like claim 20. If not, then “Digital transaction apparatus” should be amended to recite, e.g., “At least one digital transaction apparatus”, “One or more digital transaction apparatus”, etc., with later references matching that recitation.
Also for claim 1, second line of the claim, “further operable record” is confusingly worded and should be amended to recite “further operable to record” for clarity. 
Further for claim 1, due to the indenting and spacing of the claim, it is uncertain whether the DTC is a part of the DAD (because it is spaced one indent level further than the DAD) or if the DTC is a part of the digital transaction apparatus, because in claim 20, the DTC and the DAD both appear to be a part of the digital transaction apparatus, and the DTC is not a part of the DAD. Thus, proper indent level spacing should be applied here if the DTC and DAD are indeed part of the digital transaction apparatus specifically, e.g., spacing “a Digital Transaction Card (DTC)…” to be the same indent spacing level as “a Data Assistance Device (DAD)…” with the components of the DTC e.g. “a Digital Transaction Processing Unit (DTPU)…a DTC receiver” being at the same indent spacing level as the components of the DAD, “a user interface…a DAD transmitter”.
As to claim 19, “user selected data” and “user-selected data” should be consistently labeled (both with or without the hyphen) and “provide data regarding…” should be indented consistent with the steps “receive user selected data…” and “subsequently effect at least one…”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for effecting digital transactions, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as transferring or receiving user selected data, subsequently effecting a digital transaction using that user selected data, performing the digital transaction, providing data regarding the digital transaction and recording one or more details regarding the digital transaction, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). This judicial exception is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Analysis: In the instant case, claim 19 (a “computer-readable medium storing one or more instructions that, when executed by one or more processors associated with a Digital Transaction Card (DTC), cause the one or more processors to:”) is directed to a process performed by one or more processors. The limitations of “receiver user selected data…subsequently effect at least one digital transaction…in accordance with the user-selected data…performing the at least one digital transaction…provide data regarding the at least one digital transaction…record one or more details regarding the at least one digital transaction” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as transferring or receiving user selected data, subsequently effecting a digital transaction using that user selected data, performing the digital transaction, providing data regarding the digital transaction and recording one or more details regarding the digital transaction, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than the one or more processors, interacting with a computer-readable medium, a Digital Transaction Card (DTC), a Data Assistance Device (DAD), at least one digital transaction device, and a communications link (formed amongst the DTC, the digital transaction device, and the DAD), nothing in the claim precludes the steps recited in claim 19 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 19 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the one or more processors, interacting with the computer-readable medium, the DTC, the DAD, the at least one digital transaction device, and the communications link, to perform all the steps. A plain reading of FIGS. 1, 2A-2B, 5A-5B, 6A-6C, 7A-7B & 8A-8F as well as their associated descriptions in paragraphs [0001]-[0211] & [0232]-[0302] of Applicants’ Specification reveals that the above listed component(s) can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., paras. [0004] (“DTPUs typically include one or more of a Central Processing Unit (CPU).”); [0062]-[0063], [0115], [0203] (describing the DAD including a (generic) processor or DAD processor); [0096], [0186], [0189] (describing the DTPU including a (generic) processor or DTPU processor); [0108], [0143]-[0144], [0185], [0187], [0188], [0191], [0203], [0225], [0234], [0238], [0241] (describing a generic external processor or DTC external processor or external DTC processor). Hence, the additional element(s) in the claims are all generic computing component(s) suitably programmed to perform their respective functions. The one or more processors, the computer-readable medium, the DTC, the DAD, the at least one digital transaction device, and the communications link are also recited at a high-level of generality, e.g., as one of generic technical architectures, processors, computer-readable mediums, devices, communication links, servers, and circuitry performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element(s) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 19 is directed to an abstract idea. 
In addition to the one or more processors, the computer-readable medium, the DTC, the DAD, the at least one digital transaction device, and the communications link of independent claim 19, independent claims 1, 18 & 20 also contain the additional generic computing component of: a digital transaction apparatus (claims 1 & 20), a user interface (claims 1 & 20), a DAD transmitter (claim 1), a DAD transceiver (claim 20) (the last three components included in the DAD), a Digital Transaction Processing Unit (DTPU) (claims 1, 18 & 20), a DTC receiver (claims 1 & 18), and a DTC transceiver (claim 20) (the last three components included in the DTC).
Thus, the claims do not include additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the one or more processors (claim 19), the computer-readable medium (claim 19), the DTC (claims 1 & 18-20), the DAD (claims 1 & 18-20), the at least one digital transaction device (claims 19 & 20), and the communications link (claim 19), the digital transaction apparatus (claims 1 & 20), the user interface (claims 1 & 20), the DAD transmitter (claim 1), the DAD transceiver (claim 20) (the last three components in the DAD), the Digital Transaction Processing Unit (DTPU) (claims 1, 18 & 20), the DTC receiver (claims 1 & 18), and the DTC transceiver (claim 20) (the last three components in the DTC) recited in the claims or performing the steps in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional element(s) of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 19 is not patent eligible, nor are independent claims 1, 18 & 20 based on similar reasoning and rationale.
Dependent claims 2-17, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claim 2, the limitations of “The digital transaction apparatus according to claim 1, wherein the transferred data includes data pertaining to one or more selectable personalities”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions or data because these limitations further describe the transferred data in a method for effecting digital transactions.
In claims 3-4, the limitations of “The digital transaction apparatus according to claim 2, wherein data pertaining to the plurality of selectable personalities is stored on the DAD, and changing the current personality of the DTC to the selected personality includes: receiving, by the DAD and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality; transmitting, by the DAD transmitter to the DTC receiver, data related to the selected personality; and implementing, in the DTC, a change from the current personality to the selected personality in accordance with the data such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognizes the selected personality” (claim 3) and “The digital transaction apparatus according to claim 2, wherein data related to the plurality of selectable personalities is stored on the DTC, and changing the current personality of the DTC to the selected personality includes: receiving, by the DAD, and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality; transmitting, by the DAD transmitter to the DTC receiver, the instruction to change the current personality of the DTC to the selected personality; and implementing, in the DTC, a change from the current personality to the selected personality in accordance with the instruction such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognizes the selected personality” (claim 4), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions or data because these limitations describe further steps (receiving, transmitting & implementing steps) in a method for effecting digital transactions.
In claims 5-8, the limitations of “The digital transaction apparatus according to claim 1, wherein the selected and transferred data includes one or more instructions” (claim 5), “The digital transaction apparatus according to claim 5, wherein the one or more instructions include instructions to change a current personality of the DTC to a personality selected from a plurality of selectable personalities” (claim 6), “The digital transaction apparatus according to claim 1, wherein the DTC includes a user interface” (claim 7) and “The digital transaction apparatus according to claim 7, wherein the selected data transferred from the DAD to the DTC including data pertaining to the plurality of selectable personalities and stored on the DTC are individually selectable by operation of the DTC user interface” (claim 8), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions or data because these limitations describe further describe the selected and transferred data, the one or more instructions, the DTC and the selected data transferred from the DAD to the DTC in a method for effecting digital transactions.
In claim 9, the limitations of “The digital transaction apparatus according to claim 8, wherein changing a current personality of the DTC to the selected personality includes: receiving, by operation of the DTC user interface, one or more instructions to change the current personality of the DTC to the selected personality; and implementing, in the DTC, a change from the current personality to the selected personality in accordance with the one or more instructions such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognizes the selected personality”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions or data because these limitations describe further steps (receiving & implementing steps) in a method for effecting digital transactions.
In claims 10-12 & 16, the limitations of “The digital transaction apparatus according to claim 7, wherein the DTC user interface includes scroll keys and a display, and wherein the scroll keys enable user selection of a personality from the plurality of personalities and the display indicates the selectable personality” (claim 10), “The digital transaction apparatus according to claim 1, wherein the DTC includes a DTC external processor for receiving and storing transferred data” (claim 11), “The digital transaction apparatus according to claim 1, wherein the DTC includes a display for displaying information” (claim 12) and “The digital transaction apparatus according to claim 15, wherein the DTC is a wearable device including a watch, a wrist band, a ring or an item of jewelry” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions or data because these limitations further describe the DTC user interface and the DTC in a method for effecting digital transactions.
In claims 13-14, the limitations of “The digital transaction apparatus according to claim 1, wherein the DTPU is an EMV device including a software module having instruction code which, when executed, causes the EMV device to receive and execute commands according to the Global Platform Standard Command set including commands to install an Applet displaying a credit card personality” (claim 13) and “The digital transaction apparatus according to claim 1, wherein the DTPU is an EMV device operating in accordance with firmware wherein the firmware has been modified to enable the EMV device to receive and execute an expanded set of commands that, when executed, allows the writing of data to a secure memory element of the EMV device” (claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions or data because these limitations further describe the DTPU in a method for effecting digital transactions.
In claims 15 & 17, the limitations of “The digital transaction apparatus according to claim 14, wherein a digital transaction device interfaces with the EMV device by physical connection with contact terminals of the EMV device, or by contactless connection (ISO 14443 Standard), or by interaction between a magnetic stripe reader associated with the digital transaction device and a magnetic stripe of the DTC” (claim 15) and “The digital transaction apparatus according to claim 15, wherein the digital transaction device is any one or more of a POS/EFTPOS terminal, an ATM, an internet connected computer or a personal computer” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions or data because these limitations further describe the digital transaction device (and how it interfaces with the EMV device) in a method for effecting digital transactions.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-20 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ortiz et al., U.S. Pat. Pub. 2016/0210626 A1 (“Ortiz”).
As to claim 1, Ortiz discloses a “Digital transaction apparatus operable to perform at least one digital transaction with at least one digital transaction device, and further operable to record at least one or more details regarding the transaction” (see, e.g., Ortiz, paras. [0009] (“As previously noted, system(s) 100 [digital transaction apparatus] in accordance with the invention are suitable for use in a number of applications in addition to, or as alternatives to, payment and other financial transactions. As noted at 400 in FIG. 4, such applications can include…maintenance, use, and analysis of electronic health records; government records such as identification records, including for example passports and other identifiers, tax records, criminal and other court records [to record at least one or more details regarding the transaction]”); [0118] (“In order to facilitate polling of devices 110, and optionally FIs/FSPs 120, 160 [at least one digital transaction device], and pulling of payment credentials, some or all of merchant application(s) 114, 130, 630, wallet application(s) 112, 622, and FI/FSP systems 120, 150, 160 [digital transaction apparatus] may be configured to process payment and transaction data according to common standards, including for example common communications and data record generation and processing protocols [to record at least one or more details regarding the transaction]”); [0165] (“polling of any or all of devices 110, including installed applications 112, 114; FIs/FSPs 120, 160; merchant devices and systems 132, 134, 136, 136' [digital transaction apparatus and at least one digital transaction device]; and optionally other resources, and pulling of payment credentials, may be accomplished by configuring such devices to generate, store, and otherwise process data representing payment tokens, HCE credentials, and other transaction-related information in accordance with common standards, including for example common communications and data record generation and processing protocols. Generally speaking, the exact format of such protocols is of secondary importance: more importantly, relevant data such as payment and/or deposit account numbers (or other identifiers), authorized and/or requested transaction values, and identifiers related to account holders, authorized account users, account administrators, and payors and payees can be embedded within transaction data records in any suitable and agreed format [to record at least one or more details regarding the transaction]”)) “the apparatus including:”
“a Data Assistance Device (DAD), including:” see, e.g., Ortiz, para. [0062] (“a system 100 [digital transaction apparatus] includes at least a user or request communication device 110 (also a "network transaction communication device" and/or a "network communication device") [DAD]”); [0064] (“In some embodiments, user or request communication device(s) 110 may comprise or consist of any suitably-configured smart phone, tablet, wearable, laptop, or other mobile devices; desktop or other stationary computer(s) or terminals, etc. A large number and variety of suitable devices are now available commercially, and doubtless others will be developed subsequent to the preparation of this specification. Further details of request or user communication device(s) 110 are provided below with reference to FIG. 6-8 [DAD]”); [0068] (“user 190’s mobile device 110 [DAD]”); [0085] (“mobile or other transaction communication device 110’…mobile device 110’ to determine payment options”).
“a user interface that is operable to at least select data, and”. See, e.g., Ortiz, paras. [0141] (“To initiate a transaction, a user may execute a merchant application 114, 630 on a device 110, 600 [DAD] and select an item (good or service) to be purchased. For example, upon accessing a merchant application 114, 630, the user can use any suitably-configured keyboards, keypads, pointers, touch screen devices, and/or other input/output device(s) 610 in conjunction with suitably-configured user interface display screens to designate such goods or services [a user interface that is operable to at least select data]”); FIGS. 14A-14F & 16 (GUI display screens); [0048] (discussing a user interface of a communication device or DAD); [0057] (“Such an option may be presented in addition to other types and/or method(s) of payment that may be available, and may appear in any desirable or otherwise suitable location, such as in a list of payments options or as a graphically or functionally distinct user interface object, such as a selectable `button.` [a user interface that is operable to at least select data]”); [0080] (“a specific authorized user of a device 110' may be enabled, for example by means of suitably-configured user interfaces, to select which identity/app/account or combination thereof is to be used to conduct transaction(s) [same]”); [0081] (“suitably-configured user interfaces [same]”); [0142] (“Alternatively, a user may initiate a transaction from within any other application or program 115, other than a merchant application 114, 630, which is installed on a device 110, 110', 600 by selecting an item (good or service) to be purchased. As part of a checkout sequence, for example, a user can use any suitably-configured I/O devices 610, in conjunction with suitably-configured user interface I/O display screens, to select a wallet application 114, 630 for payment [same]”); [0175] (“As shown for example in FIG. 14A, the wallet interface 112, 116 may include a set of program instructions that…causes the user device 110, 110' to generate and display a graphical user interface (GUI) or other visual display 1402 of the user's stored payment credentials allowing for the user to make a selection of which stored payment token and/or which of a plurality of payment options to use in processing the initiated transaction [same].”); [0209] (“cause the at least one output display screen 610 to display a human-interpretable user interface 1407 adapted to solicit a user selection of a merchant checkout process and a virtual wallet…application payment process [same]”); [0210] (“cause the at least one output display screen 610 to display a human-interpretable user interface 1407 adapted to solicit a user selection of one a plurality of sources of payment resources to be applied toward satisfaction of a requested transaction [same]”). 
“a DAD transmitter”. See, e.g., Ortiz, para. [0067] (“Devices 110, 120, 130, 132, 134, 136, or any of them [DAD], may communicate between themselves by wireless (including optical, RFID, and infrared), wireline, or other means, using for example suitably-configured signal processors, transmitters, and receivers configured to communicate via the internet, the PSTN, and/or other communications networks, using any suitable protocols or combinations of protocols”); [0070], [0127] (transmitters and receivers of trusted device 110’); [0102] (transmitter and receiver of mobile device 110, 600).
“a Digital Transaction Card (DTC), including:” see, e.g., Ortiz, para. [0040] (“Such verification can be implemented and employed through provision of a token or other representation of, or a link to, data representing a validated identity for storage on an ID card, on the user's smart phone, wearable device, or other mobile device, desktop device, or other request communication device. Such card/device may be tapped to, or otherwise caused to communicate with, a POS or another mobile device [DTC].”); [0075] (“A representation of, link to, and/or other data or instruction associated with each validated identity may be stored on or in an ID card, such as a physical credit or debit card, or in separate or general memory of a device 110, 110', such as an SD card or other removable device, or in general memory or memory otherwise associated with or accessible by such a device, as for example in one or more virtual wallet application(s) 112, dedicated software, firmware, or hardware, or a separate device of similar functionality, such as a USB key. A card or device 110, 110' comprising such trusted identifier(s) can be tapped to or otherwise caused to interact with a POS device 132, 134, or another mobile device 110, 110', etc.; and at any suitable point in the process any one of the multiple identifiers may be selected for use in connection with a transaction, using for example suitably-configured I/O devices of the device 110, 110' [same, card/device 110 and 110’ are DTCs, as described above and applied below].”).
“a Digital Transaction Processing Unit (DTPU), and”. See, e.g., Ortiz, paras. [0067] (“Devices 110, 120, 130, 132, 134, 136 [DTCs] or any of them, may communicate between themselves…Very commonly, such devices incorporated one or more dedicated communication subsystems, operating under the control of one or more central processing units (CPUs) and/or other processors [DTPU], for such purposes.”); [0098] (“Accordingly, in some embodiments, a mobile or other device 110, 600 [DTC] may include one or more CPUs 602 [DTPU]…In general, CPU(s) 602 can be any microprocessor or other general or special purpose processing unit(s) configured to control the overall operation of mobile device 110, 600 and its various components.”). 
“a DTC receiver”. See, e.g., See, e.g., Ortiz, para. [0067] (“Devices 110, 120, 130, 132, 134, 136, or any of them [DAD], may communicate between themselves by wireless (including optical, RFID, and infrared), wireline, or other means, using for example suitably-configured signal processors, transmitters, and receivers configured to communicate via the internet, the PSTN, and/or other communications networks, using any suitable protocols or combinations of protocols”); [0070], [0127] (transmitters and receivers of trusted device or card 110’); [0102] (transmitter and receiver of mobile device or card 110, 600).
“wherein the DAD and DTC are operable to transfer data from the DAD to the DTC and when subsequently using the DTC to effect a digital transaction, the DTC operates in accordance with the data selected and transferred from the DAD to the DTC”. See, e.g., Ortiz, para. [0089] (“A trusted platform 120 may also facilitate the transfer of tokens representing pre-authorized transaction values (e.g., pre-paid value) between user devices 110'. Where network communications are available, this can be handled using processes described above. Where network communications are not available, it may for example be accomplished by associating such a prepaid token with trusted identifiers associated uniquely with each of the transferring and receiving devices 110'. Where necessary, transfer may be confirmed when network communications are restored. Alternatively a payment token can be deleted from the first device 110', and a new but financially equivalent one be generated on, by, or for the recipient device 110' [wherein the DAD and DTC are operable to transfer data from the DAD to the DTC and when subsequently using the DTC to effect a digital transaction, the DTC operates in accordance with the data selected and transferred from the DAD to the DTC].”); [0148] (“the application or program currently being accessed by a user may directly access payment tokens(s) for transfer to a merchant backend 136, 136', 910 as part of a payment message. In some cases, as described herein, payment token(s) may also be provided to a merchant backend 136, 136', 910 directly from a bank or trusted platform 120, 905 following identity verification of a user or user's mobile device 110, 600 [same].”). 
“and wherein, the DTC provides data regarding the at least one digital transaction to the DAD and the DAD is operable to record at least one or more details regarding the at least one digital transaction”. See, e.g., Ortiz, paras. [0133] (“For example, one or more trusted devices, including for example one or more mPOSs, may participate in, or otherwise be associated with, various forms of public ledgers, such as blockchains. For example, in some embodiments one or more mPOSs or other trusted devices 110' may be established as a node in a blockchain ledger system. In such an implementation, each trusted device 110', including any trusted mPOSs 134, may route transaction data sets securely from merchant system(s) 130 to FSP systems 160, 120 while complying with applicable blockchain/public ledger protocols.”); [0134] (“As will be appreciated by those skilled in the relevant arts, a block chain is a distributed and generally encrypted or otherwise secure data store that acts as a virtual public ledger of transactions, and is particularly useful in implementing cryptocurrencies such as bitcoin. In such ledger schemes a plurality of devices are implemented as node, each node controlling or otherwise having access to a distinct, complete or partial stored copy of the ledger; the ledger comprises data sets representing legal or otherwise recognized tender for transactions. As a transaction progresses, each involved network node can validate the transaction, or a portion of it, and generate data representing suitable ledger annotations, enter the annotations in the node's portion or copy of the ledger, and push or make available updated ledger annotations to other nodes [the DTC provides data regarding the at least one digital transaction to the DAD and the DAD is operable to record at least one or more details regarding the at least one digital transaction]”); [0009] (“As previously noted, system(s) 100 [digital transaction apparatus and DAD] in accordance with the invention are suitable for use in a number of applications in addition to, or as alternatives to, payment and other financial transactions. As noted at 400 in FIG. 4, such applications can include…maintenance, use, and analysis of electronic health records; government records such as identification records, including for example passports and other identifiers, tax records, criminal and other court records [the DAD is operable to record at least one or more details regarding the at least one digital transaction]”); [0118] (“In order to facilitate polling of devices 110, and optionally FIs/FSPs 120, 160 [DAD], and pulling of payment credentials, some or all of merchant application(s) 114, 130, 630, wallet application(s) 112, 622, and FI/FSP systems 120, 150, 160 [digital transaction apparatus and DAD and the at least one digital transaction device] may be configured to process payment and transaction data according to common standards, including for example common communications and data record generation and processing protocols [the DAD is operable to record at least one or more details regarding the at least one digital transaction]”); [0165] (“polling of any or all of devices 110, including installed applications 112, 114; FIs/FSPs 120, 160; merchant devices and systems 132, 134, 136, 136' [digital transaction apparatus and at least one digital transaction device and DAD]; and optionally other resources, and pulling of payment credentials, may be accomplished by configuring such devices to generate, store, and otherwise process data representing payment tokens, HCE credentials, and other transaction-related information in accordance with common standards, including for example common communications and data record generation and processing protocols. Generally speaking, the exact format of such protocols is of secondary importance: more importantly, relevant data such as payment and/or deposit account numbers (or other identifiers), authorized and/or requested transaction values, and identifiers related to account holders, authorized account users, account administrators, and payors and payees can be embedded within transaction data records in any suitable and agreed format [the DAD is operable to record at least one or more details regarding the at least one digital transaction]”).
As to claim 2, Ortiz discloses all the limitations of claim 1 (as shown above), which claim 2 depends from. Ortiz further discloses all the limitations of claim 2 reciting: “wherein the transferred data includes data pertaining to one or more selectable personalities.” See, e.g., Ortiz, para. [0057] (“For example, when a user navigates to a web page or site that requires a payment, an option may appear to enable selection of payment using a virtual or electronic wallet installed on the user's request communication device. Such an option may be presented in addition to other types and/or method(s) of payment that may be available, and may appear in any desirable or otherwise suitable location, such as in a list of payments options or as a graphically or functionally distinct user interface object, such as a selectable `button.` [selectable personalities] When a requesting user selects to pay via a virtual wallet, the user's browser application may interface with a corresponding wallet application present on or otherwise accessible by the requesting device, obtain a payment token from the wallet, and include the token in a payment message to be processed through the merchant backend [wherein the transferred data includes data pertaining to one or more selectable personalities, e.g. via the transferred token].”); [0186] (“selectable GUI icon(s) 1486 on a GUI 1484” in FIG. 14 or selectable personalities); [0187]-[0189] (describing the transferrable data or tokens including that data pertaining to selectable personalities); [0190] (“generation and display of a selectable GUI item 1406 "pay with your bank" that will allow the user to launch any other wallet 112 on the device having similar functionality on the device… The user is enabled, for example, simply to tap a "button" 1406 from within the preferred wallet application 112, causing either or both of the preferred wallet application 112 and the SDK/API 116 to generate and display a GUI 1407 comprising a list of all of the FIs registered with a central authority 120. The user can select a GUI item 1486 associated with the desired FI, and provided a corresponding wallet application 112 is installed on the device 110, 110', that corresponding wallet application 112 is launched, the user can further select an individual account associated with that FI (e.g., choose between credit, deposit, and loyalty accounts), and tap the device 110', 100 to an NFC-enabled POS device 132, 134 POS to pay. A token or other suitable credentials data set stored in association with the selected wallet application 112 may be transmitted to the POS terminal directly, or it may be sent back (pulled) to the originally-preferred wallet application 112 through SDK/API 116 "Paywithurbank" communication standards, and the first FI wallet 112 can route a suitably-configured transaction payment data set to the POS terminal [same, e.g., the transferred or transmitted token is wherein the transferred data includes data pertaining to one or more selectable personalities].”).
As to claim 3, Ortiz discloses all the limitations of claim 2 (as shown above), which claim 3 depends from. Ortiz further discloses all the limitations of claim 3 reciting: “wherein data pertaining to the plurality of selectable personalities is stored on the DAD, and changing the current personality of the DTC to the selected personality includes:” (see, e.g., Ortiz, para. [0159] (“The mobile device 110, 600 [DAD] on which such payment tokens are stored”))“receiving, by the DAD and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality; transmitting, by the DAD transmitter to the DTC receiver, data related to the selected personality; and implementing, in the DTC, a change from the current personality to the selected personality in accordance with the data such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognizes the selected personality.” See, e.g., Ortiz, para. [0190] (“A further variation of processes 1300, 1500, may be used with particular advantage in which a user 190 has a wallet application 112 associated with a plurality of FIs/FSPs 120, 160 installed on his/her device 110, 110' but relies primarily on one of the wallet applications 112 for purchase transactions. For use in completing POS purchases and other purchases, the preferred wallet application 112 can be configured to cause generation and display of a selectable GUI item 1406 "pay with your bank" that will allow the user to launch any other wallet 112 on the device having similar functionality on the device [selected personality]. For example, the user 190 is in a checkout line in a brick-and-mortar store, and invokes the preferred wallet application 112 because that's the user initially wishes to use, but then decides instead to pay using HCE credentials representing an account held with a different FI/FSP 120, 160. The user is enabled, for example, simply to tap a "button" 1406 from within the preferred wallet application 112, causing either or both of the preferred wallet application 112 and the SDK/API 116 to generate and display a GUI 1407 comprising a list of all of the FIs registered with a central authority 120. The user can select a GUI item 1486 associated with the desired FI, and provided a corresponding wallet application 112 is installed on the device 110, 110', that corresponding wallet application 112 is launched, the user can further select an individual account associated with that FI (e.g., choose between credit, deposit, and loyalty accounts), and tap the device 110', 100 to an NFC-enabled POS device 132, 134 POS to pay [receiving, by the DAD and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality]. A token or other suitable credentials data set stored in association with the selected wallet application 112 may be transmitted to the POS terminal directly, or it may be sent back (pulled) to the originally-preferred wallet application 112 through SDK/API 116 "Paywithurbank" communication standards, and the first FI wallet 112 can route a suitably-configured transaction payment data set to the POS terminal [transmitting, by the DAD transmitter to the DTC receiver, data related to the selected personality; and implementing, in the DTC, a change from the current personality to the selected personality in accordance with the data such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognizes the selected personality]. A similar process can be applied in-app payments originated from a merchant or other application 114, 115, as well.”); [0057] (“For example, when a user navigates to a web page or site that requires a payment, an option may appear to enable selection of payment using a virtual or electronic wallet installed on the user's request communication device. Such an option may be presented in addition to other types and/or method(s) of payment that may be available, and may appear in any desirable or otherwise suitable location, such as in a list of payments options or as a graphically or functionally distinct user interface object, such as a selectable `button.` [selectable personality] When a requesting user selects to pay via a virtual wallet, the user's browser application may interface with a corresponding wallet application present on or otherwise accessible by the requesting device [receiving, by the DAD and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality], obtain a payment token from the wallet, and include the token in a payment message to be processed through the merchant backend [transmitting, by the DAD transmitter to the DTC receiver, data related to the selected personality]. Processing of the electronic payment through a payment network or other entities may then proceed according to any of the applicable embodiments described herein [implementing, in the DTC, a change from the current personality to the selected personality in accordance with the data such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognizes the selected personality].”); [0124] (“the invention…enable[s]…merchant devices 132, 134, 136, 130, [e.g.] POS and back-end [processing] systems, to be registered…with secure data set(s), such as certificate or token data set(s), to be stored in volatile or non-volatile memory of the device(s) 132, 134, 136, 130 thereby cause the merchant devices to be recognized by the trusted platform server 120, in processing later purchases or transactions, as trusted device(s) 130' [implementing, in the DTC, a change from the current personality to the selected personality in accordance with the data such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognizes the selected personality]…such certificate data sets…include…names, `secret` personal information, serial numbers, random or pseudo-random codes, account numbers, etc.”).
As to claim 4, Ortiz discloses all the limitations of claim 2 (as shown above), which claim 4 depends from. Ortiz further discloses all the limitations of claim 4 reciting: “wherein data related to the plurality of selectable personalities is stored on the DTC, and changing the current personality of the DTC to the selected personality includes: receiving, by the DAD, and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality; transmitting, by the DAD transmitter to the DTC receiver, the instruction to change the current personality of the DTC to the selected personality; and implementing, in the DTC, a change from the current personality to the selected personality in accordance with the instruction such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognizes the selected personality.” See Ortiz above for the highly similar limitations in claim 3, the only difference being that the instruction to change the current personality of the DTC to the selected personality are transmitted in claim 4 but the data related to the selected personality are transmitted in claim 3, which are the same because the instructions can be transmitted within the data pertaining to the same thing.
As to claim 5, Ortiz discloses all the limitations of claim 1 (as shown above), which claim 5 depends from. Ortiz further discloses all the limitations of claim 5 reciting: “wherein the selected and transferred data includes one or more instructions.” See, e.g., Ortiz, paras. [0175] (“As shown for example in FIG. 14A, the wallet interface 112, 116 may include a set of program instructions that, upon such verification (or at any other suitable point in the transaction process) wholly or partially causes the user device 110, 110' to generate and display a graphical user interface (GUI) or other visual display 1402 of the user's stored payment credentials allowing for the user to make a selection of which stored payment token and/or which of a plurality of payment options to use in processing the initiated transaction [wherein the selected and transferred data includes one or more instructions].”); [0178] (“For example, selection by the user of a GUI element 1406 `pay with your bank` can cause the device wallet 112, 630 and/or payment options API 116 to continue or initiate a payment process controlled by any or all of the wallet 114, 630, API 116, and/or TP 120, 905. For example, selection of an item 1406 using a touchscreen device 610 can cause generation and display (e.g., using data provided by a payment options API 116) of a GUI 1407 showing one or more options 1486 available to the user 190 as resources for completing payment in accordance with data and/or instructions provided in the wallet 112, 622, and pulled by payment options API 116, as shown for example in FIG. 14B and FIG. 14E [same].”); [0193] (“Still referring to FIG. 13, following selection of one or more payment tokens and/or payment resource credentials designated by the user 190 for use in completing the mobile or other payment, the merchant application 114 may generate a transaction authorization request data set comprising, for example, a payment (secure) token reference in the form of data representing the designated token(s) (or a reference to an IP address at which the token may be located), and/or other payment source(s) (e.g., payment account identifiers), together with data identifying the merchant account designated for receipt of the payment, any routing or special instructions, etc; and at 1325 may the transaction authorization request data set through a merchant backend to a payment gateway along with other transaction specific information [same]. The payment gateway may process 1330 the transaction differently according to the different factors, such as the payment method represented by the included token, and whether or not the user's device and/or the merchant has been authenticated by a trusted platform.”); the transferred data about the selected personality or tokens in claims 2-4 also contain instructions due to being code.  
As to claim 6, Ortiz discloses all the limitations of claim 5 (as shown above), which claim 6 depends from. Ortiz further discloses all the limitations of claim 6 reciting: “wherein the one or more instructions include instructions to change a current personality of the DTC to a personality selected from a plurality of selectable personalities”. See, e.g., Ortiz, paras. [0175] (“As shown for example in FIG. 14A, the wallet interface 112, 116 may include a set of program instructions that, upon such verification (or at any other suitable point in the transaction process) wholly or partially causes the user device 110, 110' to generate and display a graphical user interface (GUI) or other visual display 1402 of the user's stored payment credentials allowing for the user to make a selection of which stored payment token and/or which of a plurality of payment options to use in processing the initiated transaction [wherein the one or more instructions include instructions to change a current personality of the DTC to a personality selected from a plurality of selectable personalities].”); [0178] (“For example, selection by the user of a GUI element 1406 `pay with your bank` can cause the device wallet 112, 630 and/or payment options API 116 to continue or initiate a payment process controlled by any or all of the wallet 114, 630, API 116, and/or TP 120, 905. For example, selection of an item 1406 using a touchscreen device 610 can cause generation and display (e.g., using data provided by a payment options API 116) of a GUI 1407 showing one or more options 1486 available to the user 190 as resources for completing payment in accordance with data and/or instructions provided in the wallet 112, 622, and pulled by payment options API 116, as shown for example in FIG. 14B and FIG. 14E [same].”).
As to claim 7, Ortiz discloses all the limitations of claim 1 (as shown above), which claim 7 depends from. Ortiz further discloses all the limitations of claim 7 reciting: “wherein the DTC includes a user interface.” See, e.g., Ortiz, paras. [0057] (“Such an option may be presented in addition to other types and/or method(s) of payment that may be available, and may appear in any desirable or otherwise suitable location, such as in a list of payments options or as a graphically or functionally distinct user interface object, such as a selectable `button.` [wherein the DTC includes a user interface]”); [0080] (“a specific authorized user of a device 110' may be enabled, for example by means of suitably-configured user interfaces, to select which identity/app/account or combination thereof is to be used to conduct transaction(s) [same]”); [0081] (“suitably-configured user interfaces [same]”); [0142] (“Alternatively, a user may initiate a transaction from within any other application or program 115, other than a merchant application 114, 630, which is installed on a device 110, 110', 600 by selecting an item (good or service) to be purchased. As part of a checkout sequence, for example, a user can use any suitably-configured I/O devices 610, in conjunction with suitably-configured user interface I/O display screens, to select a wallet application 114, 630 for payment [same]”); [0175] (“As shown for example in FIG. 14A, the wallet interface 112, 116 may include a set of program instructions that…causes the user device 110, 110' to generate and display a graphical user interface (GUI) or other visual display 1402 of the user's stored payment credentials allowing for the user to make a selection of which stored payment token and/or which of a plurality of payment options to use in processing the initiated transaction [same].”); [0209] (“cause the at least one output display screen 610 to display a human-interpretable user interface 1407 adapted to solicit a user selection of a merchant checkout process and a virtual wallet…application payment process [same]”); [0210] (“cause the at least one output display screen 610 to display a human-interpretable user interface 1407 adapted to solicit a user selection of one a plurality of sources of payment resources to be applied toward satisfaction of a requested transaction [same]”). 
As to claim 8, Ortiz discloses all the limitations of claim 7 (as shown above), which claim 53 depends from. Ortiz further discloses all the limitations of claim 8 reciting: “wherein the selected data transferred from the DAD to the DTC including data pertaining to the plurality of selectable personalities and stored on the DTC are individually selectable by operation of the DTC user interface.” See Ortiz above for similar limitations from claims 2-7 but combined together into one claim in claim 8.
As to claim 9, Ortiz discloses all the limitations of claim 8 (as shown above), which claim 54 depends from. Ortiz further teaches, suggests and discloses all the limitations of claim 54 reciting: “wherein changing a current personality of the DTC to the selected personality includes: receiving, by operation of the DTC user interface, one or more instructions to change the current personality of the DTC to the selected personality; and implementing, in the DTC, a change from the current personality to the selected personality in accordance with the one or more instructions such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognizes the selected personality.” See Ortiz above for the highly similar limitations in claims 3-4.
As to claim 10, Ortiz discloses all the limitations of claim 7 (as shown above), which claim 10 depends from. Ortiz further discloses all the limitations of claim 10 reciting: “wherein the DTC user interface includes scroll keys and a display, and wherein the scroll keys enable user selection of a personality from the plurality of personalities and the display indicates the selectable personality.” See, e.g., Ortiz, paras. [0057] (“a graphically or functionally distinct user interface object, such as a selectable `button.` [scroll keys on a display]”); [0179] (“As shown in FIGS. 14C and 14D, the GUI 1407 provided in FIG. 14B can be provided in the form of an interactive "overlay" screen 1409, either by causing the display to generate a new GUI 1407 and overwrite the previous screen completely, or for example by using `fade` or `grey-out` imaging techniques to allow the user 190 to interact with the payment options 116 and/or wallet 114 [GUI objects or scroll keys] without otherwise terminating or interrupting a checkout session or process being executed by the merchant system 130, including the merchant's default checkout processes governed by the GUI 1402 shown in FIG. 14A. This can, for example, enable the user to scroll the GUI 1407 so as to view further payment options available through the wallet 114, options application 116, and or an associated FI 120, 160; and optionally to control payment using a combination of accounts or fund sources [wherein the DTC user interface includes scroll keys and a display, and wherein the scroll keys enable user selection of a personality from the plurality of personalities and the display indicates the selectable personality].”); [0185] (“As shown in FIG. 14C, scrolling further along the interface screen 1407 can cause a GUI device 1430 to be displayed, indicating further information about the loyalty account referenced at 1432 [same]”); [0186] (“For example, a payment options API 116 or wallet 112 can be adapted to enable the user, by means such as a GUI 1407, to select among accounts controlled by the user but held or otherwise controlled by a variety of FIs 160. For example, as shown in FIGS. 12 and 14E, selection of a payment options item 1406 (FIG. 14A) can cause a payment options application 116 or first wallet 112 to poll one or more (second) wallet(s) 112 and/or certification authority(ies) 120 for information useful for identifying a plurality of payment options available to an authorized user 190, and cause a suitably-configured display 610 to present a GUI 1407 comprising one or more corresponding selectable GUI icon(s) 1486 on a GUI 1484. Selection of the item 1486', for example, can result in replacement of the option "RBC VISA AVION" shown in FIG. 14C by a payment option associated with a rebate account "TD REBATE REWARDS," as shown at 1489 in FIG. 14F. As will be appreciated by those skilled in the relevant arts, once they have been made familiar with this disclosure and advantages offered by the invention(s) disclosed herein, graphical items 1486, etc., can be provided in the form of thumbnails or other images bearing unique branding images, or other identifiers, associated with the corresponding accounts [same].”); [0190] (“A further variation of processes 1300, 1500, may be used with particular advantage in which a user 190 has a wallet application 112 associated with a plurality of FIs/FSPs 120, 160 installed on his/her device 110, 110' but relies primarily on one of the wallet applications 112 for purchase transactions. For use in completing POS purchases and other purchases, the preferred wallet application 112 can be configured to cause generation and display of a selectable GUI item 1406 "pay with your bank" that will allow the user to launch any other wallet 112 on the device having similar functionality on the device. For example, the user 190 is in a checkout line in a brick-and-mortar store, and invokes the preferred wallet application 112 because that's the user initially wishes to use, but then decides instead to pay using HCE credentials representing an account held with a different FI/FSP 120, 160. The user is enabled, for example, simply to tap a "button" 1406 from within the preferred wallet application 112, causing either or both of the preferred wallet application 112 and the SDK/API 116 to generate and display a GUI 1407 comprising a list of all of the FIs registered with a central authority 120. The user can select a GUI item 1486 associated with the desired FI, and provided a corresponding wallet application 112 is installed on the device 110, 110', that corresponding wallet application 112 is launched, the user can further select an individual account associated with that FI (e.g., choose between credit, deposit, and loyalty accounts), and tap the device 110', 100 to an NFC-enabled POS device 132, 134 POS to pay. A token or other suitable credentials data set stored in association with the selected wallet application 112 may be transmitted to the POS terminal directly, or it may be sent back (pulled) to the originally-preferred wallet application 112 through SDK/API 116 "Paywithurbank" communication standards, and the first FI wallet 112 can route a suitably-configured transaction payment data set to the POS terminal. A similar process can be applied in-app payments originated from a merchant or other application 114, 115, as well [same].”).    
As to claim 11, Ortiz discloses all the limitations of claim 1 (as shown above), which claim 11 depends from. Ortiz further discloses all the limitations of claim 11 reciting: “wherein the DTC includes a DTC external processor for receiving and storing transferred data.” See, e.g., Ortiz, paras. [0067] (“Devices 110, 120, 130, 132, 134, 136 [DTCs] or any of them, may communicate between themselves…Very commonly, such devices incorporated one or more dedicated communication subsystems, operating under the control of one or more central processing units (CPUs) and/or other processors [DTC external processor], for such purposes.”); [0098] (“Accordingly, in some embodiments, a mobile or other device 110, 600 [DTC] may include one or more CPUs 602 [DTC external processor]…In general, CPU(s) 602 can be any microprocessor or other general or special purpose processing unit(s) configured to control the overall operation of mobile device 110, 600 and its various components [same].”). 
As to claim 12, Ortiz discloses all the limitations of claim 1 (as shown above), which claim 12 depends from. Ortiz further discloses all the limitations of claim 12 reciting: “wherein the DTC includes a display for displaying information.” See Ortiz above for “a user interface that is operable to at least select data” in claim 46 for DAD, which is same as DTC. See also e.g., Ortiz, para. [0070], [0127] (discussing a “user display screen” of trusted device 110’ or DTC); [0100], [0141] (“visual displays”, “user interface display screens” or “I/O display screens” of the devices 110, 110’, 600, or DTCs). 
As to claim 13, Ortiz discloses all the limitations of claim 1 (as shown above), which claim 14 depends from. Ortiz further discloses all the limitations of claim 13 reciting: “wherein the DTPU is an EMV device including a software module having instruction code which, when executed, causes the EMV device to receive and execute commands according to the Global Platform Standard Command set including commands to install an Applet displaying a credit card personality.” See, e.g., Ortiz, para. [0184] (“A user 190 of a device 110, 110' [DTPU] wishing to pay in such fashion can load a wallet application associated with an FI/FSP 120, 160 associated with both a funds account and a loyalty or rewards account, select an HCE-compliant funds account to be used for payment, and a points slider 1420 or similar device be displayed automatically, if points are available and eligible for redemption in the transaction. Using the device 1420 [also DTPU] the user 190 can select how many points to redeem, and/or which portion of the payment is to be satisfied through points redemption; and when the user taps the device on a POS terminal to pay or otherwise authorizes completion of the transaction, the wallet 112 can route to the merchant system 136, 136' a transaction payment data set comprising a data item representing the number of points to be revealed, in such fashion that the merchant system is neither informed of nor burdened with the fact that points are being used to pay some or all of the transaction price…Such functionality, for example, is sometimes included as a part of standard payment protocols, including the EMV standard [thus, wherein the DTPU is an EMV device including a software module having instruction code which, when executed, causes the EMV device to receive and execute commands according to the Global Platform Standard Command set including commands to install an Applet displaying a credit card personality].”). 
As to claim 14, Ortiz discloses all the limitations of claim 1 (as shown above), which claim 14 depends from. Ortiz further discloses all the limitations of claim 14 reciting: “wherein the DTPU is an EMV device operating in accordance with firmware wherein the firmware has been modified to enable the EMV device to receive and execute an expanded set of commands that, when executed, allows the writing of data to a secure memory element of the EMV device.” See, e.g., Ortiz, para. [0075] (“A representation of, link to, and/or other data or instruction associated with each validated identity may be stored on or in an ID card, such as a physical credit or debit card, or in separate or general memory of a device 110, 110', such as an SD card or other removable device, or in general memory or memory otherwise associated with or accessible by such a device, as for example in one or more virtual wallet application(s) 112, dedicated software, firmware, or hardware, or a separate device of similar functionality, such as a USB key [wherein the DTPU is an EMV device operating in accordance with firmware wherein the firmware has been modified to enable the EMV device to receive and execute an expanded set of commands that, when executed, allows the writing of data to a secure memory element of the EMV device, once combining EMV devices from claim 58].”).
As to claim 15, Ortiz discloses all the limitations of claim 14 (as shown above), which claim 15 depends from. Ortiz further discloses all the limitations of claim 15 reciting: “wherein a digital transaction device interfaces with the EMV device by physical connection with contact terminals of the EMV device, or by contactless connection (ISO 14443 Standard), or by interaction between a magnetic stripe reader associated with the digital transaction device and a magnetic stripe of the DTC.” See, e.g., Ortiz, para. [0109] (“Accordingly, in some embodiments, an NFC subsystem 616 may include any suitable proximity-based communication component(s) or combination of components that enables contactless proximity-based communication with a corresponding NFC reader 132, 134, 700 or other similarly enabled target device. For example, NFC subsystem 616 may include an antenna or transceiver 624 and a controller 626 that are configured to operate on the globally available, unlicensed radio frequency ISM band of 13.56 MHz (as specified in a relevant standard such as ISO/IEC 14443 [ISO 14443 Standard] and ISO/IEC 18092). In some cases, NFC subsystem 616 may alternatively operate according to other communication technologies or standards [thus, wherein a digital transaction device interfaces with the EMV device by physical connection with contact terminals of the EMV device, or by contactless connection (ISO 14443 Standard), or by interaction between a magnetic stripe reader associated with the digital transaction device and a magnetic stripe of the DTC]”).
As to claim 16, Ortiz discloses all the limitations of claim 15 (as shown above), which claim 16 depends from. Ortiz further teaches, suggests and discloses all the limitations of claim 16 reciting: “wherein the DTC is a wearable device including a watch, a wrist band, a ring or an item of jewelry.” See, e.g., Ortiz, paras. [0044] (“and other non-mobile devices, in addition to or in lieu of mobile devices. Any type of communications device suitable for use in communication transaction requests or otherwise implementing the objects and processes disclosed herein may be used. These can, for example, include any or all of smart phones, tablet computers, wearable devices such as wrist phones and smart watches or jewelry [wherein the DTC is a wearable device including a watch, a wrist band, a ring or an item of jewelry], laptop computers, desktop computers, server-class and mainframe computers, etc.”); [0097] (“In particular, mobile device 110, 600 may include devices that may be carried on a user's person or clothing, such as cellular or other radio telephones, personal data assistants (PDA), tablets, notepads, portable computers, smart watches or jewelry, and the like [same].”). 
As to claim 17, Ortiz discloses all the limitations of claim 15 (as shown above), which claim 17 depends from. Ortiz further discloses all the limitations of claim 17 reciting: “wherein the digital transaction device is any one or more of a POS/EFTPOS terminal, an ATM, an internet connected computer or a personal computer.” See, e.g., Ortiz, paras. [0007] (“To initiate many types of transaction using a virtual wallet, a user can approach a merchant point-of-sale (POS) terminal [POS/EFTPOS terminal] and present the mobile device for scanning or some other type of data exchange… Similarly, payment credentials and transaction information can be exchanged between the mobile wallet and merchant POS terminal using visual patterns, such as barcodes and QR codes, which are displayed on the mobile device for scanning by the merchant POS terminal”); [0009], [0011], [0103], [0108], [0112]-[0115], [0135], [0184], [0190] (discussing merchant POS terminals, POS terminals, merchant POS systems 130 or NFC readers 132, 134, 700 in FIG. 7 or POS/EFTPOS terminals); [0042] (“Tokens and other payment credentials stored within (i.e., under the control of) such virtual wallet(s) may be available generally to complete transactions according to various different payment protocols, such as by way of NFC readers located at merchant POS terminals, merchant websites [POS/EFTPOS terminal, or an internet connected computer or a personal computer e.g., computer hosting the merchant website], etc.”); [0064] (“In some embodiments, user or request communication device(s) 110 may comprise or consist of any suitably-configured smart phone, tablet, wearable, laptop, or other mobile devices; desktop or other stationary computer(s) or terminals, etc. [POS/EFTPOS terminal, an ATM, an internet connected computer or a personal computer]”).
As to claim 18, Ortiz teaches, suggests and discloses “A Digital Transaction Card (DTC) operable to provide data regarding at least one digital transaction to a Data Assistance Device (DAD), the DTC including: a Digital Transaction Processing Unit (DTPU); and a DTC receiver that is operable to receive user-selected data from a transmitter associated with a Data Assistance Device (DAD), wherein the user-selected data that is received causes the DTC to operate in accordance with the user-selected data when the DTC is subsequently used to effect a digital transaction, and wherein the DTC provides data regarding the at least one digital transaction to the DAD and the DAD is operable to record at least one or more details regarding the at least one digital transaction.” See Ortiz above for the nearly identical limitations in claim 1.
As to claim 19, Ortiz teaches, suggests and discloses “A computer-readable medium storing one or more instructions that, when executed by one or more processors associated with a Digital Transaction Card (DTC), cause the one or more processors to: receive user selected data, from a Data Assistance Device (DAD); and subsequently effect at least one digital transaction with at least one digital transaction device wherein the DTC operates in accordance with the user-selected data and wherein, upon forming a communications link amongst the DTC, the digital transaction device and the DAD and performing the at least one digital transaction, the one or more instructions cause the DTC to provide data regarding the at least one digital transaction to the DAD and the DAD is caused to record one or more details regarding the at least one digital transaction.” See Ortiz above for the nearly identical limitations in claim 1.
As to claim 20, Ortiz teaches, suggests and discloses “A digital transaction apparatus operable to perform at least one digital transaction with at least one digital transaction device, and further operable to record at least one or more details regarding the transaction, the apparatus including: a Digital Transaction Card (DTC), including, a Digital Transaction Processing Unit (DTPU), and a DTC transceiver, the apparatus further including: a Data Assistance Device (DAD), including, a user interface, and a DAD transceiver, and wherein, the DTC provides data regarding the at least one digital transaction to the DAD and the DAD is operable to record one or more details regarding the at least one digital transaction.” See Ortiz above for the nearly identical limitations in claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . Only a signed terminal disclaimer complies with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
First, Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 50-68 of copending Application No. 16/073,561 (“the copending ’561 application”) (as amended July 27, 2018) in view of Ortiz et al., U.S. Pat. Pub. 2016/0210626 A1 (“Ortiz”). This is a provisional nonstatutory double patenting rejection. Upon comparison, the two claim sets are substantially similar. Any of the differences between the two claim sets can also be bridged by a combination with Ortiz.
Second, Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of copending Application No. 16/073,619 (“the copending ’619 application”) (as filed July 27, 2018) in view of Ortiz et al., U.S. Pat. Pub. 2016/0210626 A1 (“Ortiz”). This is a provisional nonstatutory double patenting rejection. Upon comparison, the two claim sets are substantially similar. Any of the differences between the two claim sets can also be bridged by a combination with Ortiz.
Third, Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/047,621 (“the copending ’621 application”) (as filed July 27, 2018) (issued as U.S. Pat. 10,776,774) in view of Ortiz et al., U.S. Pat. Pub. 2016/0210626 A1 (“Ortiz”). This is a nonstatutory double patenting rejection. Upon comparison, the two claim sets are substantially similar. Any of the differences between the two claim sets can also be bridged by a combination with Ortiz.
Fourth, Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/047,647 (“the copending ’647 application”) (as filed July 27, 2018) in view of Ortiz et al., U.S. Pat. Pub. 2016/0210626 A1 (“Ortiz”). This is a provisional nonstatutory double patenting rejection. Upon comparison, the two claim sets are substantially similar. Any of the differences between the two claim sets can also be bridged by a combination with Ortiz.
Therefore, it would have been obvious to one of ordinary skill in the art to combine all the above-recited claims in all of the copending applications or issued patents mentioned in the first to seventh rejections above with Ortiz in order to teach, suggest and disclose all the limitations of claims 1-20. The motivation to combine all the above-recited claims in all of the copending applications or issued patents mentioned in the first to seventh rejections above with Ortiz would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known system (e.g., using the known techniques/elements of transferring data involving selectable personalities in the known method for effecting digital transactions), or to simply substitute one known element for another (e.g., transferring data involving selectable personalities for other types of data transfer techniques in the known method for effecting digital transactions) or it would be “obvious to try” a known solution from a limited pool (e.g., choosing transferring data involving selectable personalities from the finite number of identified, predictable data transfer technique types in the known method for effecting digital transactions) to yield predictable results or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of all the above-recited claims in all of the copending applications or issued patents mentioned in the first to seventh rejections above with Ortiz would be particularly advantageous in integrating systems, “methods, and machine-executable data structures for the processing of data for the secure creation, administration, manipulation, processing, and storage of electronic data useful in the processing of electronic payment transactions and other secure data processes” (Ortiz, Abstract) in order to ultimately teach, suggest and disclose all the limitations of claims 1-20.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Teuwen et al., U.S. Pat. Pub. 2014/0172700 A1
Liu et al., U.S. Pat. Pub. 2012/0284194 A1
Spodak et al., U.S. Pat. Pub. 2012/0074232 A1
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.T.H./Examiner, Art Unit 3695
October 8, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/11/2022